  Case 3:20-cv-03724-M-BT Document 8 Filed 01/13/21      Page 1 of 2 PageID 25



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


STEPHANIE N. GLENN,

      Plaintiff,

 v.                                               Case No. 3:20-cv-3724-M-BT

CVS PHARMACY INC.,

      Defendant.

                                    ORDER

      Pro se Plaintiff Stephanie N. Glenn filed this employment discrimination

case (ECF No. 3) and a Motion for Leave to Proceed in forma pauperis (ECF No. 5)

on December 28, 2020. The next day, the undersigned filed Findings, Conclusions,

and Recommendation advising the Court to deny Glenn’s Motion because she had

failed to show that payment of the filing fee would cause her undue financial

hardship given her financial situation. Mot. 2. Consequently, the undersigned also

recommended the Court to dismiss Glenn’s complaint without prejudice unless she

paid the $402.00 filing fee within thirty days of the recommendation.

      Glenn subsequently paid the filing fee on January 11, 2021—within the

thirty-day period of the undersigned’s recommendation. Therefore, the Court

DENIES Glenn’s Motion to Proceed in forma pauperis (ECF No. 5) and VACATES

the Findings, Conclusions, and Recommendation of the United States Magistrate


                                        1
  Case 3:20-cv-03724-M-BT Document 8 Filed 01/13/21      Page 2 of 2 PageID 26



Judge (ECF No. 7). The Court now finds good cause to extend the time for service

and grants Glenn until April 11, 2021, to serve Defendant CVS Pharmacy Inc.

(“CVS”). If Plaintiff Glenn fails to timely serve CVS, the Court will recommend

Glenn’s claims against them be dismissed without prejudice for failure to

prosecute. See Fed. R. Civ. P. 41(b) (providing for dismissal, with or without

prejudice, for failure to prosecute and obey court orders); Vafaiyan v. City of

Wichita Falls, 317 F. App’x 406, 408 (5th Cir. 2009) (per curiam) (affirming the

district court did not abuse its discretion in dismissing plaintiff’s complaint

pursuant to Fed. R. Civ. P. 4(m)). The Clerk of the Court is directed to send

summons forms, a copy of Fed. R. Civ. P. 4, and a copy of Local Rule 4.1 to Glenn.



      SO ORDERED.

      January 13, 2021.



                                       REBECCA RUTHERFORD
                                       UNITED STATES MAGISTRATE JUDGE




                                        2
